Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 22, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153113                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 153113
                                                                   COA: 328890
                                                                   Calhoun CC: 2012-002654-FH
  JOSEPH EDWARD-JARED ROTHWELL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 7, 2015
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 22, 2016
           t0615
                                                                              Clerk